FILED
                                                                            Sep 30 2016, 8:30 am

                                                                                 CLERK
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                     ATTORNEYS FOR APPELLEE
      Randy M. Fisher                                            Gregory F. Zoeller
      Deputy Public Defender                                     Attorney General of Indiana
      Leonard, Hammond, Thoma & Terrill
      Fort Wayne, Indiana                                        Karl Scharnberg
                                                                 Deputy Attorney General
                                                                 Indianapolis, Indiana



                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Jason L. Bloomfield,                                       September 30, 2016
      Appellant-Defendant,                                       Court of Appeals Case No.
                                                                 02A05-1601-CR-112
              v.                                                 Appeal from the Allen Superior
                                                                 Court
      State of Indiana,                                          The Honorable John F. Surbeck,
      Appellee-Plaintiff                                         Jr., Judge
                                                                 Trial Court Cause No.
                                                                 02D06-1407-F5-4



      Crone, Judge.


                                              Case Summary
[1]   Jason L. Bloomfield appeals his convictions for two counts of level 5 felony

      battery of a public safety official resulting in bodily injury and one count of level

      6 felony battery of a public safety official. He asserts that the evidence is

      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016                   Page 1 of 12
      insufficient to support the jury’s rejection of his insanity defense. We conclude

      that there was conflicting expert evidence as to whether Bloomfield was able to

      appreciate the wrongfulness of his actions at the time of the offenses and

      whether his mental state at the time of the offenses was the result of a mental

      disease or defect or voluntary intoxication. Thus, there was sufficient evidence

      for the jury to find that Bloomfield was legally sane when he committed the

      offenses. Accordingly, we affirm.


                                  Facts and Procedural History
[2]   The evidence most favorable to the verdicts shows that in 2014, Bloomfield was

      regularly taking four to five Xanax pills and smoking Spice on a daily basis. On

      July 2, 2014, he took four to five Xanax pills and smoked Spice. On July 3,

      2014, Bloomfield was booked into the Allen County Jail on charges unrelated

      to the current offenses. During the routine intake health screening, the nurse

      observed that Bloomfield had a gash across his nose, which had been inflicted

      by a nonlethal round or a bean bag earlier that day, and for which he had been

      taken to the emergency room prior to being brought to jail. Bloomfield told the

      intake nurse about his drug use and said that he was experiencing cold sweats.

      He was placed on observation for drug withdrawal and delirium tremens, and

      was housed in the jail block reserved for those who were being observed due to

      medical issues, drug withdrawal, suicide watch, or other reasons requiring close

      supervision.


[3]   While incarcerated, Bloomfield was agitated, became progressively worse, and

      exhibited many bizarre behaviors. He was observed naked in his cell,
      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 2 of 12
      hallucinating, and trying to pick bugs off the wall. He drank out of the toilet.

      On July 5, he was taken to the hospital for “hallucinations and anxiety and

      spice withdrawal,” but was returned to jail. Tr. at 174. On July 6, a nurse

      attempted to take his vital signs but was unable to because “he had erratic

      behavior … he was banging and kicking on the door and it just wasn’t safe for

      him to be let out of his cell.” Id. at 164.


[4]   On July 7, Deputy Christopher Depew was conducting morning roll call. He

      opened the door to Bloomfield’s cell, and Bloomfield rushed out, grabbed

      Deputy Depew’s arm, and bit it. Bloomfield was completely naked. Deputy

      Depew called for backup on his lapel mike. Bloomfield grabbed the

      microphone and ripped it off. He began swinging the mike around by its cord

      and advanced toward Deputy Depew. Deputy Depew pushed Bloomfield to

      the ground, but Bloomfield got back up and came at the deputy. Deputy

      Depew realized that Bloomfield was not going to stop, so he retreated into the

      shower room and barricaded himself there until backup officers arrived.


[5]   Deputies Chad Ray and Richard Wacasey responded to Deputy Depew’s call

      for assistance. When they entered the block, Bloomfield was lying on the floor.

      He immediately jumped when he saw them and took up a fighting stance.

      Deputy Ray wrapped his arms around Bloomfield and took him to the ground.

      Deputy Ray tried to handcuff Bloomfield, but Bloomfield tried to bite Deputy

      Ray’s hand. Deputy Ray pushed Bloomfield’s head away, and Bloomfield

      grabbed Deputy Ray’s testicles and began squeezing. Deputy Ray began yelling

      at Bloomfield and punching him. Other officers grabbed Bloomfield’s hands,

      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 3 of 12
      put his hands behind his back, and handcuffed him. The officers then pulled

      him to his feet and carried him to a holding cell. Bloomfield continued to

      thrash about and try to bite the officers. After a restraint chair was brought into

      the holding cell, the officers began strapping Bloomfield in the chair. Deputy

      Richard Wacasey was controlling Bloomfield’s head “to keep him from trying

      to bite anyone,” when Bloomfield spit in his face. Id. at 120. Deputy Wacasey

      moved his head back, and Bloomfield spit at him again. Officers then placed a

      spit hood on Bloomfield.


[6]   The State charged Bloomfield with two counts of level 5 felony battery of a

      public safety official resulting in bodily injury and one count of level 6 felony

      battery of a public safety official. Bloomfield filed his notice of intent to

      interpose defense of temporary insanity. The trial court appointed three

      doctors, Drs. David Lombard, Stephen Ross, and Kevin Wieland, to examine

      Bloomfield and determine his competency to stand trial and his sanity at the

      time he committed the offenses. All three doctors determined that Bloomfield

      was competent to stand trial.


[7]   A three-day jury trial was held. Dr. Lombard testified that when he examined

      Bloomfield on September 2, 2014, he was “cognitively clear” and appeared to

      “understand everything that was going on.” Id. at 353. Because Bloomfield

      told Dr. Lombard that he did not remember the events of July 7, 2014, Dr.

      Lombard testified that he was unable to form any opinion as to Bloomfield’s

      state of mind during the attacks. However, Dr. Lombard testified that



      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 4 of 12
      Bloomfield’s behaviors between July 3 and 7 were consistent with withdrawal

      from Xanax and Spice.


[8]   Dr. Ross testified that he examined Bloomfield on October 2, 2014. During the

      examination, Bloomfield was “anxious” but “he wasn’t psychotic or

      aggressive.” Id. at 423. Dr. Ross testified that Bloomfield’s withdrawal from

      Xanax and Spice “precipitated the behaviors that led to these charges.” Id. at

      415. Dr. Ross concluded that the effects of withdrawal that Bloomfield had

      been suffering from on July 7 had been temporary. Id. at 423. Dr. Ross

      explained that withdrawal from Xanax can include “hyperactivity, tremors of

      the hand, insomnia, gastro and stomach problems, tactile hallucinations, …

      arbitrary hallucinations, illusions, agitation and anxiety,” as well as seizures.

      Id. at 417. Dr. Ross opined that Bloomfield’s “mental state or capacity to

      appreciate the wrongfulness of his behaviors was diminished principally due to

      his voluntary ingestion of mind altering substances and subsequent

      withdrawal.” Id. at 420-21, 427. Dr. Ross also testified that Bloomfield’s

      actions on July 7 could have stemmed from a psychotic episode, but “also

      could be in part volitional, something he’s choosing to do because he’s angry.”

      Id. at 421-22. He testified that any psychosis would have been temporary. Id.

      at 423. Dr. Ross explained that if Bloomfield was acting of his own volition on

      July 7, it might indicate that he was able to appreciate the wrongfulness of his

      conduct. Id. at 422. Dr. Ross also opined that Bloomfield’s withdrawal

      “compromised” his ability to control his anger. Id. Other than Bloomfield’s

      substance abuse, Dr. Ross saw no indication of “an enduring or chronic

      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 5 of 12
      psychological condition.” Id. Dr. Ross acknowledged that Bloomfield had

      been previously prescribed Geodon, an antipsychotic that is used “for those

      who are psychotic” and for those with “impulse control problems.” Id. at 426.


[9]   Dr. Wieland examined Bloomfield on December 19, 2014. Dr. Wieland

      testified that at the time of the attacks, Bloomfield was suffering from bipolar

      disorder with psychotic episodes and that he was “not completely sane.” Id. at

      389-90. However, Dr. Wieland testified that at the time of the examination,

      Bloomfield was not suffering from a manic or psychotic episode. Id. at 396. In

      addition, Dr. Wieland testified that withdrawal from “[il]licit drugs” could

      result in psychoses. 1 Id. at 390. When the prosecutor presented a hypothetical

      scenario reflecting Bloomfield’s specific circumstances, Dr. Wieland

      acknowledged that such behaviors could have been caused by withdrawal from

      drugs. Id. at 394. Also, Dr. Wieland testified that Bloomfield had not

      accurately described his drug usage to him. Specifically, Dr. Wieland testified

      that Bloomfield did not tell him about his Xanax use and that Bloomfield told

      him that he had used marijuana occasionally but had not used it prior to being

      arrested. Dr. Wieland further testified that his conclusion that Bloomfield was

      “not completely sane” was based in part on the drug usage that Bloomfield had

      self-reported to him. Id. at 395.




      1
          The State’s suggestion that Bloomfield reported using methamphetamine is not supported by the record.

      Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016                    Page 6 of 12
[10]   The jury convicted Bloomfield as charged. The trial court sentenced

       Bloomfield to an aggregate sentence of eight and one-half years’ incarceration,

       with seven years executed and eighteen months suspended to probation. This

       appeal ensued.


                                        Discussion and Decision
[11]   Bloomfield argues that the evidence was insufficient to support the jury’s

       rejection of his insanity defense. The insanity defense is an affirmative defense

       for which the defendant carries the burden of proof by a preponderance of the

       evidence. Ind. Code § 35-41-4-1(b). A defendant may be found not responsible

       by reason of insanity if the defendant establishes both that (1) he suffers from a

       mental disease or defect and (2) the mental disease or defect rendered the

       defendant unable to appreciate the wrongfulness of his conduct at the time of

       the offense. Ind. Code § 35-41-3-6(a); Galloway v. State, 938 N.E.2d 699, 708

       (Ind. 2010). “‘[M]ental disease or defect’ means a severely abnormal mental

       condition that grossly and demonstrably impairs a person’s perception, but the

       term does not include an abnormality manifested only by repeated unlawful or

       antisocial conduct.” Ind. Code § 35-41-3-6(b). In addition, “[m]ental disease or

       defect, for purposes of the insanity statute, does not include temporary mental

       incapacity that results from voluntary intoxication.” Townsend v. State, 45

       N.E.3d 821, 828 (Ind. Ct. App. 2015), trans. denied (2016). 2




       2
         On a related note, Indiana Code Section 35-41-2-5 states that “[i]ntoxication is not a defense in a
       prosecution for an offense and may not be taken into consideration in determining the existence of a mental

       Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016                    Page 7 of 12
[12]   “‘A determination of insanity is a question for the trier of fact.’” Berry v. State,

       969 N.E.2d 35, 38 (Ind. 2012) (quoting Gambill v. State, 675 N.E.2d 668, 672

       (Ind. 1996)). A defendant who claims that his insanity defense should have

       prevailed at trial appeals from a negative judgment, and “we will reverse only

       when the evidence is without conflict and leads only to the conclusion that the

       defendant was insane when the crime was committed.” Thompson v. State, 804

       N.E.2d 1146, 1149 (Ind. 2004) (emphasis added). We will neither reweigh the

       evidence nor assess witness credibility but will consider “only the evidence most

       favorable to the judgment and the reasonable and logical inferences to be drawn

       therefrom.” Id.


[13]   Our supreme court has stated that “[t]he strongest showing of an evidentiary

       conflict occurs where the experts disagree as to whether the defendant was

       insane at the time of the offense.” Galloway, 938 N.E.2d at 710. Therefore,

       where a credible expert opines that a defendant was sane when committing an

       offense, despite other expert opinions to the contrary, the evidence will support

       the trier of fact’s rejection of a defendant’s insanity defense. See id.

       (“[C]onflicting credible expert testimony is sufficiently probative of sanity.”).

       Here, Bloomfield contends that the expert evidence is without conflict and leads

       only to the conclusion that he suffers from a mental disease or defect and that



       state that is an element of the offense unless the defendant meets the requirements of IC 35-41-3-5.” Indiana
       Code Section 35-41-3-5 states that intoxication is a defense only if the intoxication resulted from a substance
       being introduced (1) without the person’s consent or (2) without the person’s knowledge that the substance
       might cause intoxication. See also Berry v. State, 969 N.E.2d 35, 38 (Ind. 2012) (“‘Temporary mental
       incapacity, when induced by voluntary intoxication, normally furnishes no legal excuse for, or defense to, a
       crime.’”) (quoting Jackson v. State, 273 Ind. 49, 52, 402 N.E.2d 947, 949 (1980)).

       Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016                       Page 8 of 12
       the mental disease or defect rendered him unable to appreciate the wrongfulness

       of his conduct at the time of the offenses. According to Bloomfield, (1) Dr.

       Lombard did not give an opinion on his state of mind at the time of the

       offenses, (2) Dr. Wieland opined that he was suffering from bipolar disorder

       with psychotic episodes and could not appreciate the wrongfulness of his

       conduct at the time of the offenses, and (3) Dr. Ross satisfied both elements of

       the insanity defense in that he testified that he was aware that Bloomfield was

       previously prescribed Geodon (an antipsychotic drug) and that Bloomfield’s

       ability to appreciate the wrongfulness of his actions was diminished at the time

       of the offense.


[14]   We disagree with Bloomfield’s characterization of Dr. Ross’s testimony. As for

       Dr. Ross’s knowledge that Bloomfield had previously been prescribed Geodon,

       we observe that Dr. Ross’s awareness of the prescription does not mean that he

       agreed with the diagnosis made by the doctor who made the prescription.

       Further, the evidence in the record before us shows that Geodon may be

       prescribed for psychosis or impulse control, yet Bloomfield does not direct us to

       any evidence indicating whether he was prescribed Geodon for psychosis or

       impulse control. In addition, the fact that Bloomfield was previously prescribed

       Geodon for a certain condition does not necessarily mean that he was suffering

       from that condition at the time of the offenses. As for Dr. Ross’s testimony that

       Bloomfield’s ability to appreciate the wrongfulness of his actions was diminished

       at the time of the offenses, we observe that to prevail on an insanity defense, the

       defendant must prove that he or she was unable to appreciate the wrongfulness


       Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 9 of 12
       of his or her conduct. A weakened ability to appreciate the wrongfulness of

       one’s actions does not equate to an inability to appreciate the wrongfulness of

       one’s actions. Simply put, Dr. Ross never testified that in his opinion

       Bloomfield was unable to appreciate the wrongfulness of his conduct.


[15]   Significantly, Dr. Ross did not conclude that Bloomfield was suffering from

       bipolar disorder with psychotic episodes on July 7, which is contrary to Dr.

       Wieland’s opinion. Rather, Dr. Ross testified that Bloomfield’s withdrawal

       from Xanax and Spice precipitated his conduct on July 7 and that, other than

       Bloomfield’s substance abuse, Dr. Ross saw no indication of an enduring or

       chronic psychological condition. Tr. at 414, 422. Also, Dr. Ross testified that

       Bloomfield’s withdrawal compromised his ability to control his anger and he

       may have acted on his own volition because he was angry. Id. at 421-22. And

       Dr. Ross testified that if Bloomfield was acting volitionally, his conduct might

       indicate that he was able to appreciate the wrongfulness of his conduct. Id. at

       422.


[16]   Even though Dr. Ross specifically opined that Bloomfield’s conduct was caused

       by his withdrawal from Xanax and Spice, Bloomfield argues that his conduct

       was not the result of voluntary intoxication but rather the result of “mental

       degeneration” caused by his long-term abuse of Xanax and Spice. Appellant’s

       Br. at 19. Essentially, his argument is that even though he voluntarily used

       these drugs, his long-term use produced a mental disease for purposes of the

       insanity defense. In support, he cites Berry, in which our supreme court

       recognized that “‘[w]here the ingestion of intoxicants, though voluntary, has

       Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 10 of 12
been abused to the point that it has produced mental disease such that the

accused is unable to appreciate the wrongfulness of his conduct ... the law does

not hold him responsible for his acts.’” 969 N.E.2d at 38 (quoting Jackson v.

State, 273 Ind. 49, 52, 402 N.E.2d 947, 949 (1980). “This type of mental disease

is now commonly referred to as ‘settled’ or ‘fixed’ insanity.” Id. at 42 (quoting

State v. Sexton, 180 Vt. 34, 904 A.2d 1092, 1101-04 (2006)). One type of “settled

insanity” resulting from long-term alcohol abuse is delirium tremens, “a severe

mental disorder.” Id. at 41-42. In Berry, our supreme court considered whether

the psychotic symptoms exhibited by the defendant at the time of his offenses

were the result of bipolar disorder or intoxication from his voluntary use of

alcohol. The defendant had a long history of chronic alcohol and drug abuse,

but the court held that there was sufficient evidence that his behavior was the

result of voluntary intoxication rather than delirium tremens. Id. at 44. In

doing so, the court observed,


        The intersection of voluntary intoxication and insanity is murky
        at best. Certainly, not all chronic alcoholics have destroyed their
        mental faculties to the point where they suffer from a mental
        disease as defined in Indiana’s insanity statute. On the other
        hand, consumption of alcohol prior to committing an offense
        does not automatically rule out the insanity defense, as the
        underlying cause of a defendant’s behavior could be a mental
        disease. Ultimately, it is for the trier of fact to determine whether
        the accused’s conduct was the result of a diseased mind–
        regardless of the source of the disease–or was the result of
        voluntary intoxication.


Id. at 43. (citations and quotation marks omitted).


Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 11 of 12
[17]   Here, Bloomfield was clearly suffering from the withdrawal of Xanax and

       Spice. Many long-term drug users become addicted and will experience some

       level of mental (and physical) anguish and/or incapacity during withdrawal

       from the abused drug. The painful withdrawal does not necessarily indicate

       that the long-term abuse of drugs caused a mental disease. The evidence shows

       that Bloomfield’s last drug use was on July 2, 2014. He was incarcerated the

       next day. He was taken to the hospital on July 5, but apparently the medical

       staff believed that his withdrawal symptoms were not so severe as to require

       him to remain in the hospital, and he was returned to jail. Bloomfield was

       normal when he spoke to Dr. Lombard on September 2, 2014, to Dr. Wieland

       on December 19, 2014 and to Dr. Ross on October 2, 2014. None of the

       experts testified that Bloomfield’s long-term drug use resulted in a mental

       disease. It is for the jury to determine whether the accused’s conduct was the

       result of a diseased mind regardless of the source of the disease. See id. In this

       case, there was sufficient evidence from which the jury could reject

       Bloomfield’s argument that his conduct was the result of a mental disease or

       defect. Thus, we are unpersuaded by Bloomfield’s argument that the evidence

       is without conflict and leads only to the conclusion that Bloomfield was insane

       at the time of the offenses, and we affirm his convictions.


[18]   Affirmed.


       Kirsch, J., and May, J., concur.




       Court of Appeals of Indiana | Opinion 02A05-1601-CR-112 | September 30, 2016   Page 12 of 12